 1

 2

 3

 4                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 5                                    AT SEATTLE

 6
        JUWAN MARCHE WILLIAMS, JR.,
 7                           Plaintiff,
                                                        C19-1747 TSZ
 8         v.
                                                        ORDER
 9      KING COUNTY, et al.,
10                           Defendants.

11
            Plaintiff’s counsel having telephonically advised the Court that this matter has
12
     been resolved, and it appearing that no issue remains for the Court’s determination,
13
            NOW, THEREFORE, IT IS ORDERED that this case is DISMISSED with
14
     prejudice and without costs.
15
            In the event settlement is not perfected, any party may move to reopen and trial
16
     will be scheduled, provided such motion is filed within 60 days of the date of this Order.
17
            The Clerk is directed to send a copy of this Order to all counsel of record.
18
            IT IS SO ORDERED.
19
            Dated this 6th day of March, 2020.
20

21                                                    A
                                                      Thomas S. Zilly
22
                                                      United States District Judge
23

     ORDER - 1
